IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIAM N. HARDMAN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1598

BEACH COMMUNITY BANK,
ROBNAT HOLDINGS, INC., a
Florida for profit corporation,

      Appellee.

_____________________________/

Opinion filed August 19, 2014.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Dana C. Matthews & Robert A. Goodwin, III of Matthews & Jones, LLP, Destin,
for Appellant.

Robert J. Powell & Kenneth B. Bell of Clark, Partington, Hart, Larry, Bond &
Stackhouse, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.